Shaw, C. J.
The only question in the present case is, whether the plaintiff’s claim against the defendant is barred by the cer tificate of discharge of the latter, under the bankrupt act of the United States.
Two questions were argued. 1. Whether, if this was originally a fiduciary debt, within the meaning of the bankrupt law, it had not been converted into a common debt, by the acceptance of the check of the defendant, under the circumstances stated. 2. Whether a debt due from a factor, for the proceeds of goods sold on account of a consignor, is a fiduciary debt, and so saved from the operation of the certificate of discharge.
Under the provisions of the bankrupt law, several points, bear *330ing on these subjects, seem tobe settled by the courts of the United States : First, that owing a fiduciary debt does not prevent the debtor from becoming a bankrupt: Secondly, that if a creditor, holding a claim which is a fiduciary debt under the statute, comes in and proves his debt, as he may, he is barred by the certificate of discharge: Thirdly, that if such creditor does not come in and prove, he is not barred.
But since this cause was argued, it has been decided, by the supreme court of the United States, that the debt due from a factor, for the proceeds of goods sold for his principal, is not a fiduciary debt. Chapman v. Forsyth, 2 Howard, 202. We have no doubt that this is the true construction of the law, and therefore that the certificate is a good bar to such debt, whether the creditor have proved it or not. This renders the other Question immaterial.

Judgment for the defendant.